Title: James Madison to John Sergeant, 18 August 1829
From: Madison, James
To: Sergeant, John


                        
                            
                                
                            
                            
                                
                                    
                                
                                Aug. 18. 1829
                            
                        
                        
                        J. Madison presents his respects to Mr. Sergeant, with many thanks for the copy of his discourse delivered in
                            Rutgers College in July, last. The instructive views taken in it of a subject always interesting, give a particular value to
                            the publication, which was duly felt in the perusal of it.
                        
                            
                                
                            
                        
                    